FRICK, J.
The facts in this case are substantially the same as in the case of In re Estate of Brown, 54 Utah, 73, 179 Pac. 652, which precedes this one, and the assignments of error being precisely the same this case is necessarily controlled by what is said in that case.
For the reasons there stated the judgment in this case is reversed and the cause is remanded to the district court of Box Elder county, with directions to set • aside all orders made after the original appraisement, and to hear all “competent and material” evidence that may be produced by the interested parties relating to the value of the estate of the decedent at the time of his death, and to proceed with the case in accordance with the views expressed in the opinion in In re Estate of Brown, and as provided by the statute therein referred to. Costs to be paid out of the estate.
CORFMAN, C. J., and WEBER, GIDEON, and THURMAN, JJ., concur.